DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 1/27/22 to the restriction requirement of 10/12/21 has been received.  Without traverse, Applicant has elected Group I and the following species of “(i) one or a distinct combination of genes for which expression levels are to be assayed when performing a claimed method and (ii) one or a distinct combination of reagents that are to be administered when performing said method”: (i) CD3D and GZMA as the one or a distinct combination of genes for which expression levels are to be assayed when performing a claimed method and (ii) anti-PD-1 antibodies as the one or a distinct combination of reagents that are to be administered when performing said method.  
The pending claims do not encompass claims that are limited to the combination of CD3D and GZMA as a distinct combination of genes for which expression levels are to be assayed when performing a claimed method. Therefore, the following species has been rejoined: (i) all genes recited by Table 3 of the specification as the one or a distinct combination of genes for which expression levels are to be assayed when performing a claimed method and (ii) anti-PD-1 antibodies as the one or a distinct combination of reagents that are to be administered when performing said method.  
Claims 7-10, 12-17, 19-24, and 36-38 are pending.

Claims 7-10, 12-17, 19-21, and 23 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12-17, 19-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-10, 12, and 13 are rejected because claim 7 recites “…as compared to expression level of the same genes in the reference expression profile that is indicative of immunotherapy responsive phenotype….”  There is insufficient antecedent basis for “the reference expression profile that is indicative of immunotherapy responsive phenotype” in the claims.



Claims 14-17, 19-21, and 23 are rejected because claim 14 recites “…as compared to expression level of the same genes in the first reference expression profile that is indicative of immunotherapy responsive phenotype….”  There is insufficient antecedent basis for “the first reference expression profile that is indicative of immunotherapy responsive phenotype” in the claims.

Claims 14-17, 19-21, and 23 are rejected because claim 14 recites “…as compared to expression level of the same genes in the second reference expression profile that is indicative of the Exhausted Immune Response class….”  There is insufficient antecedent basis for “the second reference expression profile that is indicative of the Exhausted Immune Response class” in the claims.

Claims 14-17, 19-21, and 23 are rejected because claim 14 recites multiple instances of “the same genes”. Claim 14 recites different groups of genes (“the genes in Table 3” and “one or more genes in the gene pathways listed in Figure 12”).  It is unclear which genes are the genes of each instance of “the same genes” of claim 14.



Claim 16 recites “The method of claim 14, wherein the sample is from….” Claim 14 recites two different samples. It is unclear which sample of claim 14 is “the sample” of claim 16. There is insufficient antecedent basis for “the sample” in the claim.

Claims 17 and 19 are rejected because claim 17 recites “The method of claim 14, wherein the control is selected from….” Claim 14 recites two different controls. It is unclear which control of claim 14 is “the control” of claim 17. There is insufficient antecedent basis for “the control” in the claim.

Claims 21 and 23 are rejected because claim 21 recites “The method of claim 14, wherein the gene which is increased in step (f) is selected from….”  There is insufficient antecedent basis for “the gene which is increased in step (f)” in the claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roessler et al (Cancer Res, 2010, 70(24): 10202-10212) in view of Longo et al (Oncotarget, 2017, 8(20): 33897-33901).
Roessler et al teaches a method of predicting survival in subjects with hepatocellular carcinoma comprising assaying gene expression levels with the Affymetrix U133 microarrays (which detect expression levels of all genes of instant Table 3) in a hepatocellular carcinoma tumor sample from a subject with hepatocellular carcinoma to obtain a test expression profile, classifying the test expression profile as “high risk” or “low risk” by detecting the gene expression levels of one or more genes (including MMP9 of both Supplemental Table 1 of Roessler et al and instant Table 3) in the test expression profile are the same as compared to expression level of genes in a reference “high risk” or “low risk”expression profile comprising a reference expression level of the genes in sample from a control that is a patient with hepatocellular carcinoma (Figure 1 and page 10203, in particular). 
Roessler et al does not specifically teach treating the subject with hepatocellular carcinoma with an immunotherapy, such as an anti-PD-1 antibody, or that the control patient has responded favorably to immunotherapy.  However, these deficiencies are made up in the teachings of Longo et al.

One of ordinary skill in the art would have been motivated, with an expectation of success, to predict survival and provide therapeutic benefit to a subject with hepatocellular carcinoma (including a “recently diagnosed” subject) by performing a combined method comprising the method of Roessler et al wherein the test expression profile is compared to “high risk” and “low risk” reference expression profile controls that are expression levels of the genes detected by the microarray from samples from subjects with hepatocellular carcinoma, determining whether the subject is “high risk” or “low risk” by detecting levels of the genes (including MMP9) in the test expression profile are the same as those of “high risk” or “low risk” reference expression profiles, and administer to the hepatocellular carcinoma subject just any immunotherapy of Longo et al that has demonstrated benefit to subjects with hepatocellular carcinoma because Longo et al teaches subjects with hepatocellular carcinoma have demonstrated therapeutic benefit from administration of immunotherapies, including monoclonal anti-PD-1 antibodies.
Further, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform said combined method wherein the controls are expression levels of the genes detected by the microarray from samples from just any subjects with hepatocellular carcinoma (including a subject of Longo et al that demonstrated benefit from immunotherapy) because controls of Roessler et al are from subjects with hepatocellular carcinoma and Longo et al teaches subjects with hepatocellular carcinoma include those that have demonstrated 
 Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SEAN E AEDER/             Primary Examiner, Art Unit 1642